DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant election of group I, Claims 1-4, with traverse is acknowledged. After careful consider of applicant argument does not explain well-enough the burden issue. However examiner points out that the application is a national stage entry of a PCT application, where the unity of invention rules apply. Therefore, examiner withdrew the restriction requirement issued 02/01/2022, since the claims under consideration are submit to rules where unity of invention is applicable. Accordingly, all Claims are considered on the merit. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lefort et al. (US 6,251,698), (hereinafter, Lefort).

RE Claim 1, Lefort discloses a method of making micromachined sensors such as pressure and acceleration sensors. Lefort discloses a method for manufacturing a three-dimensional structural member including a plurality of portions different in thickness by molding a flat plate-like base. The method comprising 3-dimensional structure formed of 3 different substrates “Si” 10, 20 and 30, each is molded using lithography techniques. The method comprising:
a mask “PR/SiN/SiO2” forming step of forming a mask over at least one principal surface of the base 10. Examiner notes that the SiN mask layer is being patterned using photoetching process, hence using photolithography process via using photoresist as a mask to pattern the SiN mask layer and pattern the SiO2 mask layer, then using the SiN/SiO2 dual mask layer to etch the base substrate 10 “Si”, referring to FIGS. 4A-7D [column 5, line 43-67, column 6 and column 7, lines 1-33];
a mask removing step of removing a part 14/17 of the mask “SiN/SiO2”; and
an etching step of etching an exposed portion of the base 10, referring to FIGS. 4 and 5,
wherein a combination of the mask removing step and the etching step is performed to the mask and the base corresponding to each of the plurality of portions of the three- dimensional structural member in an order of thinnest to thickest of the three-dimensional structural member, referring to FIGS. 5A-5D.
RE Claim 3, Lefort discloses a method for manufacturing a three-dimensional structural member including four portions different in thickness by molding a flat plate-like base, the method comprising:
a mask forming “PR/SiN/SiO2” step of forming a mask over at least one principal surface of the base;
a first mask “PR/SiN”, via photoetching process, removing step of removing a part of the mask corresponding to a thinnest portion 14 of the three-dimensional structural member 10;
a first etching step of etching an exposed portion 10 of the base corresponding to the thinnest portion 14 of the three-dimensional structural member 10;
a second mask SiN removing step of removing a part of the mask corresponding to a second thinnest portion 17 of the three-dimensional structural member 10;
a second etching step of etching exposed portions of the base corresponding to the second thinnest portion 17 and the thinnest portion 14 of the three-dimensional structural member 10, referring to FIGS. 4D-5D;
a third mask 11 and 12 removing step of removing a part of the mask corresponding to a third thinnest portion of the three-dimensional structural member, referring to FIG. 5C; and
a third etching step of etching exposed portions of the base corresponding to the third thinnest portion, the second thinnest portion 17, and the thinnest portion 14 of the three-dimensional structural member 10, referring to FIG. 5D.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s) 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lefort et al. (US 6,251,698), (hereinafter, Lefort) in view of Applicant Admitted Prior Art (hereinafter, AAPA).

RE Claim 2, Lefort discloses a method for manufacturing a three-dimensional structural member according to claim 1, wherein
the mask in the mask forming step is photoetching mask, which implies it is formed of photosensitive material such photoresist, wherein part of the mask is exposed to light and thereby removed in the mask removing step.
Furthermore, Lefort does not discloes the resist is a positive resist.
However, examiner takes an Official Notice that using positive resist in the photoetching lithographic process is well-known in the art.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use the well-known positive resist in the photoetching process of Lefort in order to achieve the proper mask dimensional resolution hence controlling the critical dimensions of the etched 3D structure.
RE Claims 4 and 6, Lefort discloses a method for manufacturing a three-dimensional structural member, wherein
the mask in the mask forming step is photoetching mask, which implies it is formed of photosensitive material such photoresist, wherein part of the mask is exposed to light and thereby removed in the mask removing step.
Furthermore, Lefort does not discloes the resist is a positive resist.
However, examiner takes an Official Notice that using positive resist in the photoetching lithographic process is well-known in the art.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use the well-known positive resist in the photoetching process of Lefort in order to achieve the proper mask dimensional resolution hence controlling the critical dimensions of the etched 3D structure.
Furthermore, Lefort discloses that:
a part of the mask is exposed to light and thereby removed in the first mask removing step, the second mask removing step, and the third mask removing step, referring to FIGS. 4 and 5.
RE Claim 5, Lefort discloses a method for manufacturing an acceleration pickup member for use in an acceleration sensor by molding a flat plate-like base 10 [background and abstract], the method comprising:
a mask forming “PR/SiN/SiO2” step of forming a mask over at least one principal surface of the base;
a first mask “PR/SiN”, via photoetching process, removing step of removing a part of the mask corresponding to a thinnest portion 14 of the three-dimensional structural member 10;
a first etching step of etching an exposed portion 10 of the base corresponding to the thinnest portion 14 of the three-dimensional structural member 10;
a second mask SiN removing step of removing a part of the mask corresponding to a second thinnest portion 17 of the three-dimensional structural member 10;
a second etching step of etching exposed portions of the base corresponding to the second thinnest portion 17 and the thinnest portion 14 of the three-dimensional structural member 10, referring to FIGS. 4D-5D;
a third mask 11 and 12 removing step of removing a part of the mask corresponding to a third thinnest portion of the three-dimensional structural member, referring to FIG. 5C; and
a third etching step of etching exposed portions of the base corresponding to the third thinnest portion, the second thinnest portion 17, and the thinnest portion 14 of the three-dimensional structural member 10, referring to FIG. 5D.
Lefort does not disclose the rest of the limitations.
However, AAPA discloses, an acceleration pickup member including a pendulum section, a hinge section coupled to the pendulum section, a support section supporting the pendulum section through the hinge section, and a through groove section between the pendulum section and the support section [0003].
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing to use Lefort method of making a MEMS-based accelerometer to perform the following steps:
a first mask removing step of removing a part of the mask corresponding to the through groove section;
a first etching step of etching an exposed portion of the base corresponding to the through groove section;
a second mask removing step of removing a part of the mask corresponding to the hinge section;
a second etching step of etching exposed portions of the base corresponding to the hinge section and the through groove section;
a third mask removing step of removing a part of the mask corresponding to the pendulum section; and
a third etching step of etching exposed portions of the base corresponding to the pendulum section, the hinge section, and the through groove section; in order to form the 3-D accelerometer structure that conform to the AAPA as a well-known method in the art to form the accelerometer structure of one substrate with various thicknesses.
  
Allowable Subject Matter
Claims 7 and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including an interior angle of a center section in a thickness direction in a side surface opposite to the support section of the pendulum section is 90° + 10°, and an interior angle in a boundary between the pendulum section and the hinge section is 120° + 10°, as disclosed in claim 7.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In the instant case, Burns et al. (US 5,738,757) disclose a planar masking process for multi-depth etching of a silicon wafer wherein more than one etch depth is photolithographically patterned prior to etching the wafer and while the wafer still has a planar surface. A plurality of layers of masking material are disposed on at least one of the top and bottom surfaces of the silicon wafer and various of these layers are patterned by selectively photolithographically patterning and removing regions of the layers to form masks for areas where different silicon etch depths are desired. After forming the masks, the wafer is etched to a first level and the outermost mask is removed by etching. The silicon wafer is then again etched to another level with the remaining masks in place. The uppermost mask of the remaining masks is removed and the silicon wafer is again etched to still another level. The process is repeated until the desired levels have been etched in the silicon wafer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898